UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X )QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended April 30, 2009 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number001-34212 EAGLECREST RESOURCES. INC. (Exact name of registrant as specified in its charter) Nevada 26-2626737 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 340 Basa Compound, Zapate, Las Pinas City, Metro Manila, Philippines (Address of principal executive offices) (702) 973-1583 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: April 16, 2010: 10,000,000 common shares INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheet as at April 30, 2009 and January 31, 2009 4 Statement of Operations For the three months ended April 30, 2009 and 2008 and from Inception (August 22, 2007) to April 30, 2009 5 Statement of Cash Flows For the three months ended April 30, 2009 and 2008 and from Inception (August 22, 2007) to April 30, 2009 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 11 ITEM 4. Controls and Procedures 11 ITEM 4T Controls and Procedures 12 PART 11. OTHER INFORMATION 13 ITEM 1. Legal Proceedings 13 ITEM 1A Risk Factors 13 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 ITEM 3. Defaults Upon Senior Securities 16 ITEM 4. Submission of Matters to a Vote of Security Holders 16 ITEM 5. Other Information 16 ITEM 6. Exhibits 16 SIGNATURES. 17 2 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Eaglecrest Resources, Inc. (pre-exploration stage company) at April 30, 2009 (with comparative figures as at January 31, 2009) and the statement of operations for the three months ended April 30, 2009 and 2008 and from inception(August22, 2007) to April 30, 2009, and the statement of cash flow for the three months ended April 30, 2009 and 2008 and from inception (August 22, 2007) to April 30, 2009 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended April 30, 2009 are not necessarily indicative of the results that can be expected for the year ending January 31, 2010. 3 EAGLECREST RESOURCES, INC. (Pre-Exploration Stage Company) BALANCE SHEETS (Unaudited) April 30 January 31 ASSETS Current Assets Cash $
